This is an appeal from an award made by the State Industrial Board for death benefits in favor of the surviving widow and minor children of Thomas B. Scott, deceased employee. The deceased was employed as a traveling representative of the employer in the stock and bond business. He was a non-plant worker and on the morning of May 7,1936, between the hours of four and five o’clock a. m., while proceeding on a direct route to his home located at Mineóla, Long Island, after attending a social function sponsored by the employer, the automobile in which he was riding overturned and as a result he suffered injuries which resulted in his death the same day. The employer’s first report of injury recites that decedent’s occupation was that of traveling *734representative and that this was his regular oceupation and that he met his death by reason of his automobile running into a pole and overturning when he was returning from a party of company employees. A careful examination of the evidence sustains the finding of the Board that the death arose out of and in the course of his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present ■— Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.